ON PETITION FOR REHEARING
PER CURIAM.
Appellants, having petitioned for rehearing, suggest that certain statements in our original opinion are based on matters dehors the record. We have examined the record and find some merit in appellants’ suggestion. Accordingly, our original opinion should be and is modified to the extent of deleting the following sentences from the penultimate paragraph.
“ * * * It is significant that this sum was, by the agreement of all, included in the mortgages given by the purchasers to the seller. One of these mortgages constituted a lien upon a hotel in Miami Beach, which was subsequently conveyed to the purchasers. The remaining mortgage which covered a portion of the lands sold by Appellants, was foreclosed. It does not appear that in either of these instances did the Appellants consult with the Ap-pellee as to any interest held under the trustee theory of the Appellants.”
We have re-examined the record and our original opinion and judgment and, upon consideration, determine to adhere to the original opinion as modified herein. Petition for rehearing is denied.
SMITH, C. J., ALLEN, J., and LOVE, WILLIAM K., Associate Judge, concur.